438 F.2d 1385
Allen BROWN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30205 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 25, 1971.

Allen Brown, pro se.
John W. Stokes, Jr., U. S. Atty., J. Owen Forrester, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Allen Brown was convicted by a jury of a Dyer Act offense1 on October 22, 1969. This Court affirmed the judgment of conviction upon Brown's direct appeal, United States v. Brown, 425 F.2d 728 (5th Cir. 1970). One month after our affirmance he filed a motion in the district court seeking a copy of his trial transcript for use in a future collateral attack on his conviction. That court denied the motion without an evidentiary hearing. We affirm.


2
Brown had no petition for a post conviction remedy pending at the time of his motion and his motion failed to set forth any grounds of attack on his sentence. Under these circumstances, Brown is not entitled to a transcript at Government expense. Walker v. United States, 424 F.2d 278 (5th Cir. 1970).


3
Affirmed.



Notes:


*
 [1] Rule 18, 5th Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 18 U.S.C. § 2312